
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1607
		IN THE HOUSE OF REPRESENTATIVES
		
			August 10, 2010
			Mr. Smith of Texas
			 (for himself, Mr. Franks of Arizona,
			 Mr. Jordan of Ohio,
			 Mr. King of Iowa,
			 Mr. Akin, Mr. Chaffetz, Mr.
			 Lamborn, Mr. Latta,
			 Mr. Sensenbrenner,
			 Mr. Pitts,
			 Mr. Jones,
			 Mrs. Bachmann,
			 Mr. Fleming,
			 Mr. Gingrey of Georgia,
			 Mr. Bachus,
			 Mr. Hoekstra,
			 Mr. Marchant, and
			 Mr. Aderholt) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Disapproving Judge Walker’s Proposition 8
		  Decision on Same-Sex Marriage.
	
	
		Whereas 45 States protect traditional marriage as the
			 union of one man and one woman;
		Whereas every State whose voters have considered the issue
			 prohibits same-sex marriage;
		Whereas 3 States have redefined traditional marriage only
			 because the redefinition has been ordered by a court;
		Whereas, since 2004, over half the States have codified in
			 their State Constitutions the legal definition of marriage as the union of one
			 man and one woman;
		Whereas attempts by judges to rewrite the Constitution in
			 order to amend the definition of traditional marriage to fit their personal
			 views constitutes improper judicial activism;
		Whereas, on August 4, 2010, Chief United States District
			 Judge Vaughn R. Walker, in Hollingsworth v. Perry, ruled that California’s
			 Proposition 8, enacted by popular referendum in 2008, is unconstitutional,
			 thereby redefining traditional marriage such that it is no longer a union
			 between one man and one woman;
		Whereas Judge Walker failed to conduct himself in an
			 impartial manner during the course of the proceedings that resulted in such
			 ruling;
		Whereas Judge Walker attempted to illegally
			 broadcast the trial in disregard of the harassment such broadcast would invite
			 on witnesses supporting Proposition 8;
		Whereas such attempt was ultimately denied by an
			 extraordinary stay order by the United States Supreme Court issued on January
			 13, 2010, in which the Supreme Court held Judge Walker did not follow
			 the appropriate procedures set forth in federal law;
		Whereas the United State Supreme Court further held that
			 The District Court attempted to change its rules at the eleventh hour to
			 treat this case differently than other trials in the district and that
			 Judge Walker ignore[d] the federal statute that establishes the
			 procedures by which its rules may be amended;
		Whereas Judge Walker refused to decide the case as a
			 matter of law, as other courts have done;
		Whereas Judge Walker’s decision instead to address
			 irrelevant factual issues resulted in his ruling to authorize intrusive
			 discovery of the internal communications of supporters of Proposition 8;
		Whereas, on January 4, 2010, such ruling was overturned,
			 in part, by an extraordinary writ of mandamus issued by a panel of the United
			 States Court of Appeals for the Ninth Circuit;
		Whereas the Ninth Circuit panel held that Judge Walker’s
			 ruling failed to protect the First Amendment associational rights of
			 Proposition 8 supporters and that, as a result, the exceptional
			 circumstances presented by this case warrant issuance of a writ of
			 mandamus;
		Whereas Judge Walker’s decision illegitimately inquired
			 into the personal and religious motivations of the more than 7 million
			 Californians, including large majorities of African-Americans, who voted for
			 Proposition 8;
		Whereas, in America, we respect and uphold the right of a
			 free people to make policy choices through the democratic process;
		Whereas more than 7 million Californians decided that
			 marriage should be preserved, not fundamentally changed;
		Whereas California voters simply affirmed the definition
			 of marriage that predates our Nation and every other nation and form of
			 government;
		Whereas, if a handful of activists are allowed to void a
			 constitutional amendment protecting marriage, we have eliminated the core of
			 the American democratic system and will deny more children the mom and the dad
			 they deserve;
		Whereas the most important issue in the Perry case is
			 whether our Government is of, by, and for the people; and
		Whereas a handful of activists have put on trial the right
			 of California voters to simply affirm a common-sense, historic public policy
			 position: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)Chief United
			 States District Judge Vaughn R. Walker failed to conduct himself in an
			 impartial manner before striking down California’s popularly enacted
			 Proposition 8 and thereby redefined traditional marriage to include same-sex
			 relationships; and
			(2)Chief United
			 States District Judge Vaughn R. Walker’s decision to strike down California’s
			 popularly enacted Proposition 8 is wrong.
			
